     Case: 1:19-cr-00405 Document #: 27 Filed: 06/26/19 Page 1 of 1 PageID #:68




                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
        Plaintiff,                            )
                                              )         No. 19 CR 405
       v.                                     )
                                              )         Honorable Rebecca R. Pallmeyer
BRIAN JOHNSON,                                )
        Defendant.                            )

            AGREED ORDER TO MODIFY CONDITIONS OF RELEASE

Defendant Brian Johnson’s conditions of release are hereby modified to permit him to

attend necessary appointments or events related to his application for unemployment

benefits at the direction and supervision of Pretrial Services.


Date: June 26, 2019


                                          ____________________

                                          Rebecca R. Pallmeyer
                                          United States District Judge
